MEMORANDUM **
Adolfo Cornejo Martin, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We dismiss the petition for review.
Cornejo Martin moved to reopen on the ground that he had two new qualifying relatives but presented no evidence they would suffer the requisite hardship. We lack jurisdiction to review the BIA’s discretionary determination that Cornejo Martin did not establish a prima facie case of hardship. See Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.2006) (holding that if “the BIA determines that a motion to reopen proceedings in which there has already been an unreviewable discretionary determination concerning a statutory prerequisite to relief does not make out a prima facie case for that relief,” 8 U.S.C. § 1252(a)(2)(B)(i) bars this court from revisiting the merits).
*724PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.